Citation Nr: 1703343	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to increased ratings for mitral valve insufficiency (heart disorder) rated as non compensable prior to December 9, 2015, and rated as 10 percent disabling from December 9, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1990 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Prior to December 9, 2015, the preponderance of the evidence shows that the Veteran's heart disorder was not manifested by at least a workload of less than 10 metabolic equivalents (METs) or a need for continuous medication.

2.  From December 9, 2015, the preponderance of the evidence shows that the Veteran's heart disorder is not manifested by at least a workload of less than 7 METS or cardiac hypertrophy or dilatation.


CONCLUSION OF LAW

At all times during the pendency of the appeal the criteria for increased ratings for a heart disorder have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7099-7000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his heart disorder meets the criteria for higher ratings.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's heart disorder is rated as non compensable prior to December 9, 2015, and rated as 10 percent disabling from December 9, 2015, under 38 C.F.R. § 4.104, Diagnostic Code 7099-7000.  

In this regard 38 C.F.R. § 4.104, Diagnostic Code 7000, provides that valular heart disease (including rheumatic heart disease) is rated as 10 percent disabling when it is manifested by a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or continuous medication is required.  A 30 percent rating is warranted when it is manifested by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

The Board notes that 38 C.F.R. § 4.104, Note 2, provides as follows: one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Prior to December 9, 2015,

As to a compensable rating for a heart disorder prior to December 9, 2015, the Veteran did not report for the three scheduled VA examinations during this time period (i.e., VA examinations scheduled in March 2009, January 2010, and September 2011 VA examinations).  Therefore, the Board finds that it has to rate his disability based on the other evidence of record.  See 38 C.F.R. § 3.655(b). 

The record does not reveal any treatment records dated between the time the Veteran filed his claim for an increased rating in February 2009 and December 2015.  The Board notes that the closest records are private treatment records from Bessemer Primary Care dated in September 2004 that reflect his complaints of chest pain with an abnormal electrocardiogram.  However, neither this record nor any other record includes a medical opinion as to his METS or show a need for the use of continuous medication to treat his heart disorder at any time prior to December 9, 2015.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  (Parenthetically, and as will be discussed in more detail below, the December 9, 2015, VA examiner will specifically report that the Veteran's medical history did not include a need for continuous medication to treat his heart disorder.)  Therefore, the Board finds that the criteria for a compensable rating under Diagnostic Code 7099-7000 are not met because the most probative evidence of record shows the Veteran's heart disorder was not manifested by at least a workload of less than 10 METs or a need for continuous medication.  See 38 C.F.R. § 4.104.  The Board also finds that prior to December 9, 2015, his heart disability was substantially the same during this time and therefore further consideration of staged ratings is not warranted.  See Hart.

From December 9, 2015,

As to a rating in excess of 10 percent since December 9, 2015, at the December 9, 2015, VA examination the Veteran reported that he had not received any recent heart treatment, was able to walk long distances and did so to stay in shape, and had no exercise limitations.  Thereafter, the examiner noted that his medical history was negative for a need for continuous medication to control of his heart disorder, myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, an infectious heart condition, pericardial adhesions, surgical procedures, or hospitalizations.  On examination, he had a II/V1 systolic murmur but otherwise his heart had a regular rhythm, a point of maximal impact at the 5th intercostal space, and no jugular-venous distension.  Additionally, it was opined that his auscultation of the lungs were clear, peripheral pulses were normal, and there was no peripheral edema.  It was thereafter opined that he had a workload of greater than 7 METs but not greater than 10 METs.

The record does not include any post-December 9, 2015, treatment records.  Moreover, the Board finds that neither the Veteran nor any other lay person is credible to provide medical opinions as to his METs or evidence of cardiac hypertrophy or dilatation because these require special medical training and equipment that they do not have.  See Davidson.  The Board thus finds that the criteria for a rating in excess of 10 percent for the Veteran's heart disorder under Diagnostic Code 7099-7000 are not met because the most probative evidence of record shows that it is not manifested by at least a workload of less than 7 METs, because it is between 7 and 10 METS, or cardiac hypertrophy or dilatation.  See 38 C.F.R. § 4.104.  The Board also finds that this is true since December 9, 2015, because his heart disability was substantially the same during this time and therefore further consideration of staged ratings is not warranted.  See Hart.

Lastly, the Board finds that notwithstanding the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Board need not consider the issue of a total rating based on individual unemployability (TDIU) because the Veteran does not claim and the record does not show the Veteran cannot work because of his only service connected disability, his heart disorder.  In fact, the Veteran told the December 2015 VA examiner that he is currently working as a park ranger and police officer and the examiner opined that his heart disorder did not impact his ability to work.  Likewise, the Board finds that it need not consider if the Veteran is entitled to an extraschedular rating because, like the TDIU claim, this issue is not raised by the record because nothing in the record shows that the Veteran's adverse heart symptomatology is not contemplated by Diagnostic Code 7000. 


ORDER

A compensable rating for heart disability prior to December 9, 2015, is denied.

A rating in excess of 10 percent for heart disability since December 9, 2015, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


